Case: 1:12-cv-04069 Document #: 903 Filed: 04/27/21 Page 1 of 2 PagelD #:51692
Case: 20-3475 Document: 00713781169 Filed: 03/16/2021 Pages: 2

UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

Everett McKinley Dirksen United States Courthouse
Room 2722 - 219 S. Dearborn Street
Chicago, Illinois 60604

Office of the Clerk
Phone: (312) 435-5850
www.ca7.uscourts.gov

 

NOTICE OF ISSUANCE OF MANDATE
March 16, 2021

To: Thomas G. Bruton
UNITED STATES DISTRICT COURT
Northern District of Illinois
Chicago , IL 60604-0000

 

ESTATE OF LYVITA GOMES, Deceased, by ALFREDO MIRANDA,
Adminstrator,
Plaintiff - Appellee

No. 20-3475
V.

HARGURMUKH SINGH and ROZEL ELAZEGUI,
Defendants - Appellants

 

 

Originating Case Information:

 

District Court No: 1:12-cv-04439

Northern District of Illinois, Eastern Division

District Judge John Z. Lee

Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.

 

 

 

TYPE OF DISMISSAL: F.R.A.P. 42(b)

STATUS OF THE RECORD: no record to be returned
Case: 1:12-cv-04069 Document #: 903 Filed: 04/27/21 Page 2 of 2 PagelD #:51693
Case: 20-3475 Document: 00713781169 Filed: 03/16/2021 Pages: 2

NOTE TO COUNSEL:

If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
Seventh Circuit.

Date: Received by:

 

 

form name: c7_Mandate(form ID: 135)
